DETAILED ACTION

The following is a non-final office action is response to communications received on 02/12/2020.  Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 states “wherein an interface of the biological tissue-adhering face”.  It is unclear what “interface” is being claimed.  Is it the interface between the device body and the tissue adhering face, or the interface between the tissue adhering face and the native bone?  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1, line 2, recites the limitation “a body section which is inserted into a narrowing hole formed in a femur.”  Because the claimed limitation positively recites a part of the human body, it is directed to nonstatutory subject matter.  It is recommended that applicant amend the claimed language to “a body section which is configured for insertion into a narrowing hole formed in a femur.”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolesky et al. (US 5,181,928) in view of Chow et al. (US 9,301,765).
Regarding Claims 1 & 2, Bolesky discloses the invention substantially as claimed.  Bolesky teaches a stem comprising: a body section configured for insertion into a narrowing hole formed in a femur and osseointegrated: a neck section which is joined to a tip of the body section and protrudes from the narrowing hole to transmit a load from an acetabular side to the body section: and a leg section which is joined to a distal end of the body section to hold a posture of the body section, wherein the neck section, leg section, and body section are made of a biocompatible material.  
However, Bolesky does not disclose wherein the neck section, the leg section, and the body section are made of a biocompatible resin.
Chow teaches a femoral component in the same field of endeavor.  Wherein any of the femoral components may be fabricated biocompatible polymers such as PEEK and PAEK.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the neck, leg, and body sections of Bolesky form the PEEK material as taught by Chow in order to fabricate a device that better replicates the modulus of native bone and therefore reduce stress In re Leshin, 125 USPQ 416.
Regarding Claims 3 & 4, the examiner, having elected the “biocompatible resin” from the Markush grouping of claim 1 (reciting biocompatible metal, ceramic or resin), does not give patentable weight to the “biocompatible metal or biocompatible ceramic selections as they were not positively recited in claim 1.
Regarding Claim 5, the combination appear to teach wherein an entire length (shown) of the body section (55) is 40% or more and 60% or less of an entire length (shown) of the leg section (20).  Further, it would have been an obvious matter of design choice to make the different portions of the body and leg sections of whatever relative sizes were desired depending on patient anatomies, age and physiology, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.

    PNG
    media_image1.png
    869
    534
    media_image1.png
    Greyscale

Regarding Claim 6, the combination appear to teach wherein the body section (55) has a hollow space (shown as bore 74) accounting for 40% or more and 60% or less of an entire volume.  Further, it would have been an obvious matter of design choice to make the hollow portion of the body of whatever percentage was desired based on either the total size of the body, and the patient’s anatomies, age and physiology, and the size of the stem, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese.
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolesky et al. (US 5,181,928) in view of Chow et al. (US 9301,765) and further in view of Meridew et al. (US 9,415,137).
Regarding Claim 7, as set forth supra, the combination discloses the invention substantially as claimed.  However, the combination does not disclose wherein an outer surface of the body section has a biological tissue-adhering face on which numerous fingertip-shaped villi are formed.
Meridew teaches a prosthetic device with a porous/barbed region (Fig 2B) for use in any bone contacting prosthesis (Col 8: lines 43-49) in the same field of endeavor.  Said porous/barbed region provides enhanced anchoring of the device via boney ingrowth and increased pull-out strength (Col 2: lines 1-4).  Said barbs comprising microbars (82), or finger-shaped villa, and bars that collectively form porous region/lattice (100) that allow for osteoinduction when placed adjacent boney tissue (Col 6: lines 18-29). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the microbarb/porous region, as taught by Meridew, to the bone contacting portion(s) (e.g., the body) of the combination in order to enhance anchoring of the device via boney ingrowth and increased pull-out strength.
Regarding Claim 8, the combination teaches wherein the villi on the biological tissue-adhering face have a tip diameter in an order of nanometers (Col 5: Lines 60-63).  
Regarding Claim 9, the combination teaches wherein the villi on the biological tissue-adhering face have a tip diameter of 50 nm or more and less than 500 nm (Col 5: Lines 60-63).  
Regarding Claim 10, as set forth supra, the combination discloses the invention substantially as claimed.  However, the combination does not specifically disclose wherein the biological tissue-adhering face has a three-dimensional surface roughness (Sa) in an order of nanometers.  The surface roughness would have been inherent as the combination teaches all the claimed limitations of the device (e.g. the materials, orientation, villa size, villa tip diameter, etc.).  Since the components as taught by combination are substantially identical to the claim, claimed properties or functions are presumed inherent.  However, if they are not inherent, it would have been obvious to one having ordinary skill in the art to construct the device to comprise an equivalent surface roughness in the order of nanometers in order to anchor and prevent migration of the prosthesis following implantation.
Regarding Claim 11, as set forth supra and as best understood (see 112 rejection), the combination discloses the invention substantially as claimed.  However, the combination does not specifically disclose wherein an interface of the biological tissue-adhering face has a developed area ratio Sdr of 0.1 or more and 2.0 or less.  The developed area ratio would have been inherent as the combination teaches all the claimed limitations of the device (e.g. the materials, orientation, villa size, villa tip diameter, etc.).  Since the components as taught by combination are substantially identical to the claim, claimed properties or functions are presumed inherent.  However, if they are not inherent, it would have been obvious to one having ordinary skill in the art .
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolesky et al. (US 5,181,928) in view of Chow et al. (US 9301,765) and in view of Meridew et al. (US 9,415,137) and in further view of Ricci et al. (US 2008/0015616).
Regarding Claims 12 & 14, as set forth supra, the combination discloses the invention substantially as claimed.  However, the combination does not disclose wherein the biological tissue-adhering face has many first grooves having a width of 1 micron or more and 50 microns or less, and/or many second grooves having a width of 10 microns or more and 500 microns or less.
Ricci teaches orthopedic implant with ordered micro-patterned surfaces in the same field of endeavor.  Said micro-patterns can comprise repetitive grooves and ridges (Figs 7-14) with widths in the range of 2-25 microns and depths in the range of 2-25 microns [0024].  These patterns can be applied to various biomaterials [0053] [0055] and their design promotes boney ingrowth of adjacent bone [0049]-[0052]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the micro-patterned grooves and ridges, as taught by Ricci, to the bone contacting portion(s) (e.g., the body) of the combination in order to further enhance the anchoring of the device via boney ingrowth.
Regarding claims 13 & 15, the combination (Ricci) teaches wherein the first grooves have a depth of 0.1 microns or more and 10 microns or less [0024], and wherein the second grooves have a depth of 2 microns or more and 100 microns or less [0024].
Claims 17, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolesky et al. (US 5,181,928) in view of Chow et al. (US 9301,765) in view of Meridew et al. (US 9,415,137) and in further view of Lawrynowicz et al. (US 2014/0222158).
Regarding Claim 17, as set forth supra, the combination discloses the invention substantially as claimed.  Further, the combination teaches wherein the device comprises a spherical head attached to a tip of the stem and receiving a load from an acetabular side.
However, the combination does not disclose wherein the head comprises an inner sphere made of a biocompatible resin and joined to the neck section, and 9an outer sphere made of a biocompatible metal or a biocompatible ceramic and surrounding the inner sphere.
Lawrynowicz teaches a femoral head (10) in the same field of endeavor. Said head comprises an inner sphere (18) made of a biocompatible resin [0025] and joined to the neck section (122), and 9an outer sphere (16) made of a biocompatible metal [[0026] or a biocompatible ceramic [0023] and surrounding the inner sphere (Fig 3). Lawrynowicz’s femoral head provides enhanced wear resistance [0010], low corrosion current [0011], and sufficient rigidity while being lightweight and cost-effective to manufacture [0027].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the femoral head, as taught by Lawrynowicz, in the device of the combination in order to fabricate a femoral 
Regarding Claim 19, the combination discloses the invention substantially as claimed.  Further, Meridew teaches an acetabular component (30) having a cup (32) and a liner (34) and in close contact with the femoral component.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the acetabular component, as taught by Meridew, in conjunction with the femoral component of the combination in order to fabricate a total hip replacement device.
Regarding Claim 20, the combination discloses the invention substantially as claimed.  Further, Meridew teaches wherein the acetabular component comprises a porous/barbed region (Fig 2B) for use on the bone contacting surface (i.e., tissue-adhering surface).  Said porous/barbed region provides enhanced anchoring of the device via boney ingrowth and increased pull-out strength (Col 2: lines 1-4).  Said barbs comprising microbars (82), or finger-shaped villa, and bars that collectively form porous region/lattice (100) that allow for osteoinduction when placed adjacent boney tissue (Col 6: lines 18-29). 

Allowable Subject Matter
Claim 18 would be allowable if (1) rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action, and (2) to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A DUKERT/Primary Examiner, Art Unit 3774